17‐2186‐cv                                                                                  
Vangorden v. Second Round, Ltd. P’ship 




                                          In the 
             United States Court of Appeals
                           for the Second Circuit
                                                       
 
                                 AUGUST TERM 2017 
                                            
                                  No.  17‐2186‐cv 
                                            
                                YVETTE VANGORDEN, 
                                 Plaintiff‐Appellant, 
 
                                            v. 
 
                 SECOND ROUND, LIMITED PARTNERSHIP, 
                           Defendant‐Appellee. 
                                             
                                     
             On Appeal from the United States District Court 
                  for the Eastern District of New York 
                                             
 
                              ARGUED: MARCH 6, 2018 
                              DECIDED: JULY 27, 2018 
                                                
                                          
          
    Before: CABRANES and RAGGI, Circuit Judges, Vilardo, District Judge.*


 Judge Lawrence J. Vilardo, of the United States District Court for the Western District of 
*

New York, sitting by designation. 
17‐2186‐cv                                                                                       
Vangorden v. Second Round, Ltd. P’ship 

                                  ________________                                  

        On appeal from a judgment of the United States District Court 
for  the  Eastern  District  of  New  York  (Feuerstein,  J.),  plaintiff 
challenges  the  dismissal  of  her  Fair  Debt  Collection  Practices  Act 
complaint,  which  charges  defendant  with  false  representations  and 
unfair practices in seeking payment on an already settled debt.  See 15 
U.S.C. §§ 1692e(2), (10), 1692f(1).  Plaintiff argues that the district court 
erred in concluding that she could not state a claim because defendant 
had advised her of her right to dispute the debt, see id. § 1692g, which 
she did not do. 

        VACATED AND REMANDED. 
                                                         

                                 DAVID            N.        MCDEVITT,                 Thompson 
                                 Consumer  Law  Group,  PLLC,  Mesa, 
                                 Arizona, for Plaintiff‐Appellant. 

                                 SHANNON  MILLER  (Thomas  Robert 
                                 Dominczyk, Donald S. Maurice, Jr., Maurice 
                                 Wutscher, LLP, Flemington, New Jersey, on 
                                 the  brief),  Maurice  Wutscher,  LLP,  Wayne, 
                                 Pennsylvania, for Defendant‐Appellee. 
                                                                                         

REENA RAGGI, Circuit Judge: 

        Plaintiff  consumer  Yvette  Vangorden  sued  defendant  debt 
collector Second Round, Limited Partnership (“Second Round”), for 
violating the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. 
§ 1692 et seq., by sending her a letter representing that she still owed 
money on a debt that she had settled five years earlier, and requesting 


                                             2 
17‐2186‐cv                                                                            
Vangorden v. Second Round, Ltd. P’ship 

payment  of  that  debt.    She  now  appeals  from  the  June  21,  2017 
judgment of the United States District Court for the Eastern District 
of New York (Sandra J. Feuerstein, Judge), dismissing her complaint 
for failure to state a claim.  See Vangorden v. Second Round, Ltd. P’ship, 
No. 16‐CV‐6227(SJF)(AKT), 2017 WL 4350438, at *4 (E.D.N.Y. June 20, 
2017).    Because  we  conclude  that  Vangorden  has  alleged  plausible 
FDCPA claims, we vacate the judgment of dismissal and remand this 
case to the district court for further proceedings consistent with this 
opinion. 

                                  BACKGROUND 

        We draw the stated facts from Vangorden’s complaint and the 
letters attached thereto.  See Fed. R. Civ. P. 10(c); Carlin v. Davidson 
Fink  LLP,  852  F.3d  207,  212  (2d  Cir.  2017)  (acknowledging  that,  on 
motion  to  dismiss,  court  may  consider  documents  attached  to 
complaint). 

I.      Settlement of the Underlying Debt 

        In 2011, New York resident Yvette Vangorden owed a personal 
credit  card  debt  of  $1,631.61  (the  “Debt”)  to  Synchrony  Bank.  
Synchrony  Bank  offered  to  settle  the  Debt  for  $571.20,  informing 
Vangorden,  in  an  October  27, 2011  letter  to  her attorney,  that  upon 
receipt  of  that  proposed  settlement  amount,  it  would  consider  the 
account paid and would report to credit bureaus that “the ‘account 
[was] paid in full for less than the full balance.’”  Compl. Ex. A.1  On 
November  14,  2011,  plaintiff  paid  Synchrony  Bank  $571.20,  thus 
satisfying the terms of settlement set by her creditor. 




1 The letter is from GE Capital Retail Bank, a predecessor of Synchrony Bank. 


                                            3 
17‐2186‐cv                                                                               
Vangorden v. Second Round, Ltd. P’ship 

II.       Second Round Pursues Payment of the Debt 

        Almost five years later, on May 25, 2016, Second Round, which 
“purchases debts allegedly in default with the intent of collecting the 
debts for profit,” id. at ¶19, purchased Vangorden’s settled Debt from 
Synchrony Bank. 

        One  month  later,  on  June  22,  2016,  Second  Round  sent 
Vangorden  a  letter  (the  “June  Letter”), 2  which  listed  a  “current 
outstanding balance” on the Debt of $1,365.39 and requested payment 
in that amount by use of a “detachable remittance voucher” or “online 
payment application.”  Id. at Ex. B.  The letter also included a toll‐free 
contact telephone number and the following notice: 

        Unless  you  notify  this  office  within  30  days  after 
        receiving this notice that you dispute the validity of this 
        debt or any portion thereof, this office will assume this 
        debt is valid.  If you notify this office in writing within 30 
        days  from  receiving  this  notice  that  you  dispute  the 
        validity of this debt or any portion thereof, this office will 
        obtain  verification  of  the  debt  or  obtain  a  copy  of  a 
        judgment  and  mail  you  a  copy  of  such  judgment  or 
        verification. 

Id.    The  quoted  text  tracks  the  statutory  notice  that  debt  collectors 
must provide consumers regarding their right to dispute the validity 
of a debt.  See 15 U.S.C. § 1692g(a).  Finally, the June Letter warned 
Vangorden that Second Round “may report information about [her] 
account to credit bureaus,” and that such information “may already 
appear on [her] credit report.”  Compl. Ex. B. 



2 Although addressed to both Vangorden and a law firm, the June Letter was sent directly 
to Vangorden.  It was the first, and only, communication between Vangorden and Second 
Round. 


                                           4 
17‐2186‐cv                                                                        
Vangorden v. Second Round, Ltd. P’ship 

         Vangorden did not notify Second Round that she disputed the 
Debt. 

III.     Procedural History 

         On November 9, 2016, Vangorden filed this lawsuit, charging 
Second Round with violating the FDCPA by falsely representing the 
character,  amount,  and  legal  status  of  the  Debt,  see  15  U.S.C. 
§ 1692e(2);  using  false  representations  in  connection  with  the 
collection of a debt, see id. § 1692e(10); and attempting to collect a debt 
amount  not  expressly  authorized  by  agreement  or  law,  see  id. 
§ 1692f(1).    In  her  complaint,  Vangorden  asserts  that  “the  least 
sophisticated consumer would be confused as to whether she owed 
any money on the Debt” and, “[r]ather than seek legal help, . . . may 
feel  intimidated  and  simply  pay  the  amount  demanded.”    Compl. 
¶¶37–38.    She  seeks  statutory  and  actual  damages,  as  well  as 
attorneys’ fees, costs, and interest.  See 15 U.S.C. § 1692k. 

         On  June  20,  2017,  the  district  court  granted  Second  Round’s 
motion to dismiss the complaint under Fed. R. Civ. P. 12(b)(6).  The 
district court determined that, even if the June Letter misrepresented 
the settled Debt as outstanding, Vangorden could not state a plausible 
FDCPA violation because the same letter notified Vangorden of her 
right  to  dispute  the  Debt,  which  she  failed  to  do.    See  Vangorden  v. 
Second Round, Ltd. P’ship, 2017 WL 4350438, at *4. 

         Vangorden timely appealed. 




                                          5 
17‐2186‐cv                                                                       
Vangorden v. Second Round, Ltd. P’ship 

                                    DISCUSSION 

 I.      Standard of Review 

        This court “review[s] de novo a district court’s grant of a motion 
to dismiss.”  Deutsche Bank Nat’l Tr. Co. v. Quicken Loans Inc., 810 F.3d 
861, 865 (2d Cir. 2015).  To survive a motion to dismiss, a complaint 
must allege facts sufficient to “state a claim to relief that is plausible 
on  its  face.”    Ashcroft  v.  Iqbal,  556  U.S.  662,  678  (2009)  (internal 
quotation marks omitted).  In deciding whether a complaint satisfies 
this standard, we “accept[] all factual allegations in the complaint as 
true,  and  draw[]  all  reasonable  inferences  in  the  plaintiff’s  favor.”  
Shomo v. City of New York, 579 F.3d 176, 183 (2d Cir. 2009) (internal 
quotation marks omitted). 

 II.     Sections 1692e and 1692f Claims 

        In  deciding  whether  Vangorden  states  a  plausible  FDCPA 
claim, we begin with the text of the three statutory sections on which 
she relies.  See Federal Hous. Fin. Agency v. UBS Ams. Inc., 712 F.3d 136, 
141 (2d Cir. 2013) (“In construing a statute, we begin with the plain 
language, giving all undefined terms their ordinary meaning.”).  First, 
§  1692e(2)(A)  prohibits  “[t]he  false  representation  of  the  character, 
amount, or legal status of any debt.”  Second, § 1692e(10) prohibits 
“[t]he use of any false representation . . . to collect or attempt to collect 
any  debt.”    Finally,  § 1692f(1)  prohibits  “[t]he  collection  of  any 
amount [on a debt] . . . unless such amount is expressly authorized by 
the agreement creating the debt or permitted by law.” 

        Precedent  instructs  us  to  construe  FDCPA  text  liberally  to 
effectuate  the  overriding  statutory  purpose,  which  is  “to  ‘eliminate 
abusive  debt  collection  practices  by  debt  collectors,  to  insure  that 
those debt collectors who refrain from using abusive debt collection 

                                          6 
17‐2186‐cv                                                                          
Vangorden v. Second Round, Ltd. P’ship 

practices  are  not  competitively  disadvantaged,  and  to  promote 
consistent  State  action  to  protect  consumers  against  debt  collection 
abuses.’”    Avila  v.  Riexinger  &  Assocs.,  LLC,  817  F.3d  72,  75  (2d  Cir. 
2016) (quoting 15 U.S.C. § 1692(e)).  Thus, this court has held that the 
FDCPA  sections  here  at  issue  are  not  mutually  exclusive  because, 
although they “share the goal of protecting consumers from abuse by 
debt  collectors,”  they  each  target  “different  type[s]  of  misconduct.”  
Arias v. Gutman, Mintz, Baker & Sonnenfeldt LLP, 875 F.3d 128, 135 (2d 
Cir.  2017).    While  §  1692e  “mainly  targets  practices  that  take 
advantage of a debtor’s naivete or lack of legal acumen,” § 1692f aims 
at “practices that give the debt collector an unfair advantage over the 
debtor  or  are  inherently  abusive.”    Id.  at  136.    Toward  these  ends, 
§ 1692e and § 1692f each proscribe a “non‐exhaustive” list of specific 
unfair  practices,  with  this  court  recognizing  that  the  same  conduct 
may support claims brought under multiple subsections.  Id. at 135–
36. 

        The  conduct  here  at  issue  is  Second  Round’s  transmittal  to 
Vangorden of its June Letter representing that she had an outstanding 
Debt obligation of $1,365.39 and its request for payment of that Debt.  
Vangorden  alleges  that  the  letter  misrepresented  her  indebtedness 
because she had settled the Debt some five years earlier by paying the 
creditor its requested settlement amount of $571.20.  On review of a 
motion to dismiss, we must assume the truth of these facts.  When we 
make  that  assumption  here,  we  conclude  that  Vangorden plausibly 
pleaded  that  the  June  Letter  falsely  represented  “the  character, 
amount, or legal status” of her Debt in violation of § 1692e(2).  The 
FDCPA is “a strict liability statute” and, thus, there is no need for a 
plaintiff to plead or prove that a debt collector’s misrepresentation of 
a debt obligation was intentional.  See Arias v. Gutman, Mintz, Baker & 
Sonnenfeldt LLP, 875 F.3d at 134.  In sum, because Vangorden pleaded 


                                          7 
17‐2186‐cv                                                                        
Vangorden v. Second Round, Ltd. P’ship 

facts  plausibly  asserting  Second  Round’s  misrepresentation  of  her 
Debt obligation, her § 1692e(2) claim should not have been dismissed 
under Fed. R. Civ. P. 12(b)(6).  See generally Easterling v. Collecto, Inc., 
692 F.3d 229, 234–35 (2d Cir. 2012) (concluding that collection letter’s 
statement that debt was “‘ineligible for bankruptcy discharge’” was 
false  because  plaintiff  “at  all  times  fully  retained  her  right  to  seek 
bankruptcy discharge”); cf. DiMatteo v.  Sweeney, Gallo, Reich & Bolz, 
L.L.P., 619 F. App’x 7, 9 (2d Cir. 2015) (summary order) (concluding 
that “assertion that rent was unpaid was not false” for purposes of  
§ 1692e  claim  because  governing  law  was  unclear  as  to  whether 
landlord could lawfully refuse payment from co‐tenant). 

        Further,  because  the  June  Letter,  after  allegedly  misstating 
Vangorden’s  Debt  obligation,  requested  payment  of  the  Debt,  we 
conclude  that  Vangorden  has  plausibly  alleged  that  Second  Round 
both  used  a  “false  representation”  in  a  debt  collection  effort  in 
violation of § 1692e(10), and attempted to collect a debt amount not 
“expressly  authorized  by  the  agreement  creating  the  debt  or 
permitted  by  law”  in  violation  of  §  1692f(1).    See  Arias  v.  Gutman, 
Mintz, Baker & Sonnenfeldt LLP, 875 F.3d at 135 (identifying “collection 
of an invalid debt” as one of § 1692f’s “list of unfair practices”).  As to 
the  latter,  this  court  has  recognized  that  §  1692f’s  numbered 
subsections  are  “examples”  of  conduct  manifesting  the  “unfair  or 
unconscionable” means of debt collection identified in the  section’s 
first sentence.  Gallego v. Northland Grp. Inc., 814 F.3d 123, 125 (2d Cir. 
2016).    Thus,  by  pleading  that  defendant  attempted  to  collect  an 
amount  not  authorized  by  agreement  or  permitted  by  law,  the 
plaintiff has stated a plausible claim under § 1692f(1) without need 
for further allegations of unfairness or unconscionability.  See generally 
Campbell  v.  MBI  Assocs.,  98  F.  Supp.  3d  568,  582  (E.D.N.Y.  2015) 
(observing that “[b]y its terms, § 1692f(1) prohibits the collection of 


                                          8 
17‐2186‐cv                                                                   
Vangorden v. Second Round, Ltd. P’ship 

any  amount  which  is  not  expressly  authorized  by  the  agreement 
creating the debt or permitted by law,” and holding that § 1692f(1) 
claim  does  not  require  demonstration  of  violation  of  “general 
proscription” on use of “unfair or unconscionable” collection means 
set forth in first sentence of section (emphasis in original)). 

        Our  conclusion  that  Vangorden’s  pleadings  state  plausible 
FDCPA claims within the statutory text is consistent with rulings by 
our sister circuits.  See McLaughlin v. Phelan Hallinan & Schmieg, LLP, 
756 F.3d 240, 246 (3d Cir. 2014) (holding that where facts construed 
most favorably to plaintiff indicated that debt obligation was less than 
amount stated in defendant’s letter, plaintiff stated plausible claim for 
misrepresentation  of  debt  amount  in  violation  of  §  1692e(2),  (10)); 
Stratton v. Portfolio  Recovery Assocs., LLC, 770 F.3d 443, 451 (6th Cir. 
2014) (holding that where defendant lacked right to collect interest on 
debt, statement to contrary was false representation of character and 
amount of debt); Russell v. Absolute Collection Servs., Inc., 763 F.3d 385, 
395 (4th Cir. 2014) (affirming judgment for plaintiff where statement 
that  debt  had  not  been  satisfied  was  false  on  face  and,  thus, 
misrepresented character, amount, and legal status of debt). 

        On  this  appeal,  Second  Round  does  not  contest  Vangorden’s 
allegation  that  the  June  Letter  misrepresented  her  Debt  obligation.   
Nor  does  it  dispute  that  such  a  misrepresentation,  coupled  with  a 
request for payment, can fall within the plain language of the three 
cited statutory provisions.  Rather, Second Round argues that, here, 
its inclusion in the June Letter of the debt dispute notice mandated by 
§  1692g  both  (1)  takes  any  technical  falsity  as  to  the  amount  or 
character  of  the  Debt  outside  the  sphere  of  actionable 
misrepresentation  contemplated  by  §  1692e  and  §  1692f;  and 
(2) precludes  even  the  least  sophisticated  consumer  from  being 



                                          9 
17‐2186‐cv                                                                      
Vangorden v. Second Round, Ltd. P’ship 

misled  as  to  the  Debt  at  issue.    We  proceed  to  explain  why  these 
arguments do not persuade. 

 III.    Second  Round’s  Section  1692g  Notice  Does  Not  Preclude 
         Vangorden  from  Stating  Plausible  Claims  under  Sections 
         1692e and 1692f 

        As already noted supra at 4, the FDCPA requires debt collectors 
to  advise  consumers  of  their  right  to  dispute  an  asserted  debt  in 
writing  “within  thirty  days  after  receipt  of  the  notice.”    15  U.S.C. 
§ 1692g(a)(3).  The consumer must further be advised that if it does 
not do so, “the debt will be assumed to be valid by the debt collector.”  
Id.  But if the consumer does dispute the debt, the debt collector “will 
obtain  verification  of  the  debt  or  a  copy  of  a  judgment  against  the 
consumer and a copy of such verification or judgment will be mailed 
to the consumer by the debt collector.”  Id. § 1692g(a)(4).  Moreover, 
the  debt  collector  is  statutorily  obliged  to  “cease  collection  of  the 
debt” until it “obtains verification of the debt or a copy of a judgment, 
or  the  name  and  address  of  the  original  creditor,”  and  mails  that 
information to the consumer.  Id. § 1692g(b). 

        Second  Round  argues  that  it  is  evident  from  this  statutory 
scheme—which  affords  consumers  the  right  to  dispute  debts, 
precludes efforts to collect disputed debts until verified, and affords 
a presumption of validity to undisputed debts—that the FDCPA does 
not  obligate  debt  collectors  to  verify  debts  prior  to  sending  initial 
communications to consumers.  It therefore follows that there can be 
no  FDCPA  liability  for  an  initial  debt  misrepresentation  that  is 
accompanied by a § 1692g notice of the right to dispute. 

        Like  the  Third  and  Fourth  Circuits,  we  reject  this  argument 
because  nothing  in  the  text  of  the  FDCPA  suggests  that  a  debtor’s 


                                          10 
17‐2186‐cv                                                                        
Vangorden v. Second Round, Ltd. P’ship 

ability  to  state  a  §  1692e  or  §  1692f  claim  “is  dependent  upon  the 
debtor  first  disputing  the  validity  of  the  debt  in  accordance  with 
§  1692g.”  Russell v. Absolute Collection Servs., Inc., 763 F.3d at 392 [4th 
Cir.]; see McLaughlin v. Phelan Hallinan & Schmieg, LLP, 756 F.3d at 247–
48 [3d Cir.] (holding that “statute’s text provides no indication that 
Congress  intended  to  require  debtors  to  dispute  their  debts  under 
§ 1692g before filing suit under § 1692e”).  The language of § 1692g is 
conditional,  identifying  a  debt  collector’s  obligations  “[i]f”  the 
consumer  disputes  a  debt.    15  U.S.C.  §  1692g(b)  (emphasis  added).  
The  Third  Circuit  has  observed  that  such  language  suggests  that 
“disputing a debt” pursuant to § 1692g is an “option[]” available to 
consumers,  not  a  condition  precedent  to  the  consumer  bringing  a 
§ 1692e  or  §  1692f  action.    McLaughlin  v.  Phelan  Hallinan  &  Schmieg, 
LLP, 756 F.3d at 247.  If, instead, Congress had “intended for a debt 
collector’s liability under the FDCPA to hinge upon a debtor’s” first 
disputing the debt pursuant to § 1692g, one might expect “it would 
have so indicated with conspicuous language to that effect.”  Russell 
v.  Absolute  Collection  Servs.,  Inc.,  763  F.3d  at  392.    This  conclusion 
comports with the remedial nature of the statute and its solicitude for 
the least sophisticated consumer.  See McLaughlin v. Phelan Hallinan & 
Schmieg,  LLP,  756  F.3d  at  248  (“Imposing  a  §  1692g  dispute 
prerequisite  in  the  absence  of  any  statutory  language  requiring  it 
would  undermine  the  FDCPA’s  protection  of  unsophisticated 
debtors,  who  would  have  no  reason  to  suspect  that  they  would  be 
prevented from filing suit concerning deceptive communications as a 
consequence  of  failing  to  invoke  the  optional  statutory  validation 
procedure.”); see generally Russell v. Equifax A.R.S., 74 F.3d 30, 34 (2d 
Cir.  1996)  (holding  that  FDCPA  claims  should  be  reviewed  by 
considering “how the least sophisticated consumer”—not “average, 
everyday, common consumer—understands the notice”). 



                                          11 
17‐2186‐cv                                                                                    
Vangorden v. Second Round, Ltd. P’ship 

        In  urging  otherwise,  Second  Round  points  to  the  FDCPA’s 
“specific  presumption  that  a  debt  is  valid,  subject  to  a  properly 
conveyed dispute of its validation.”  Appellee Br. 14.  In fact, what the 
relevant text does is impose a notice obligation on the debt collector 
to  inform  the  consumer  that,  if  the  consumer  does  not  dispute  the 
debt, it “will be assumed to be valid by the debt collector.”  15 U.S.C. 
§  1692g(a)(3).    We  do  not  think  such  a  notice  requirement  can 
reasonably be construed to require extension of the presumption to 
other sections of the FDCPA—such as § 1692e and § 1692f—that make 
no mention of it.3  Cf. Loughrin v. United States, 134 S. Ct. 2384, 2390 
(2014) (observing that “when Congress includes particular language 
in one section of statute but omits it in another . . . this Court presumes 
that Congress intended a difference in meaning” (internal quotation 
marks and alterations omitted)). 

        In  any  event,  Second  Round’s  argument  is  undermined  by 
language  in  the  FDCPA  stating  that  a  consumer’s  “failure  .  .  .  to 
dispute the validity of a debt under [§ 1692g] may not be construed 
by any court as an admission of liability by the consumer.”  15 U.S.C. 
§ 1692g(c).  Given this explicit protection of consumers who do not 
dispute  their  debts,  “it  would  be  anomalous  to  conclude  that  the 
debtor forfeits his or her ability to bring a lawsuit under the FDCPA 
simply  because  the  debtor  failed  to  invoke  §  1692g’s  discretionary 
validation procedures.”  Russell v. Absolute Collection Servs., Inc., 763 
F.3d at 393.  Indeed, to conclude otherwise would have the perverse 
effect of “immunizing” a debt collector’s false statements after 30 days 
if  a  consumer  does  not  dispute  the  debt  within  that  time  frame.  
McLaughlin  v.  Phelan  Hallinan  &  Schmieg,  LLP,  756  F.3d  at  248;  see 



3 We emphasize that § 1692g notice is a statutory requirement, see 15 U.S.C. § 1692g(a), not, 
as Second Round appears to suggest, a safe harbor. 


                                             12 
17‐2186‐cv                                                                       
Vangorden v. Second Round, Ltd. P’ship 

generally  15  U.S.C.  §  1692k(d)  (establishing  one‐year  statute  of 
limitations for § 1692e and § 1692f claims). 

        Second Round nevertheless maintains that Vangorden’s receipt 
of a § 1692g notice must be held to foreclose her § 1692e and § 1692f 
claims if § 1692g is not to be rendered “superfluous.”  Appellee Br. 7; 
see  Carlin  v.  Davidson  Fink  LLP,  852  F.3d  at  213  (recognizing  “that 
courts should avoid statutory interpretations that render provisions 
superfluous”  (internal  quotation  marks  omitted)).    The  concern  is 
misplaced.  As the Third Circuit has observed, consumers who can 
challenge misrepresented debt obligations under other provisions of 
the  FDCPA  still  have  an  incentive  to  dispute  debts  pursuant  to 
§ 1692g  because  that  provision  “enable[s]  debtors  to  cheaply  and 
quickly  resolve  disputes  with  debt  collectors,”  as  well  as  to 
“facilitate[] the exchange of information, [which] may ultimately help 
debtors bolster their FDCPA claims.”  McLaughlin v. Phelan Hallinan 
& Schmieg, LLP, 756 F.3d at 248. 

        Bleich  v.  Revenue  Maximization  Grp.,  Inc.,  233  F.  Supp.  2d  496 
(E.D.N.Y.  2002),  relied  on  by  both  Second  Round  and  the  district 
court, although not controlling, took a different view.  It concluded 
that consumers who ignored § 1692g validation procedure could not 
pursue  FDCPA  claims  because  “[t]o  allow  such  lawsuits  would 
discourage  use  of  the  detailed  statutory  procedure.”    Id.  at  500–01.  
The district court reasoned that Congress “likely” included § 1692g’s 
validation procedures in the FDCPA to “avoid . . . litigation.”  Id. at 
500  (“The  specific  procedure  for  debt  validation  must  have  been 
intended to avoid FDCPA litigation based solely on the debt’s validity 
as communicated to the collection agency by the creditor.”).  That is 
not,  however,  what  Congress  said  when  it  enacted  the  FDCPA.  
Instead,  Congress  observed  that  §  1692g’s  validation  procedures 



                                          13 
17‐2186‐cv                                                                                              
Vangorden v. Second Round, Ltd. P’ship 

would  “eliminate  the  recurring  problem  of  debt  collectors  .  .  . 
attempting to collect debts which the consumer has already paid.”  S. 
Rep.  No.  95‐382,  at  4  (1977),  as  reprinted  in  1977  U.S.C.C.A.N.  1695, 
1699.    In  sum,  contrary  to  Bleich,  the  relevant  legislative  history 
focused  on  minimizing  certain  conduct  by  debt  collectors,  not 
enforcement actions by consumers.4 

         Our rejection of Second Round’s argument is further reinforced 
by § 1692k(c), which states that a “debt collector may not be held liable 
. . . if the debt collector shows by a preponderance of evidence that [a] 
violation  was  not  intentional  and  resulted  from  a  bona  fide  error 
notwithstanding the maintenance of procedures reasonably adapted 
to avoid any such error.”  15 U.S.C.  § 1692k(c).  In short, the FDCPA’s 
text  does  not  make  consumer  exhaustion  of  §  1692g  dispute 
procedures  a  condition  precedent  to  a  consumer  §  1692e  or  §  1692f 
claim;  rather,  the  statutory  language  affords  debt  collectors  an 
affirmative defense to such claims if they can show that their actions 
were bona fide and not intentional.5  Thus, we need not quarrel with 

4  Other district court cases relied on by Second Round are equally unpersuasive insofar as 
they rely on Bleich’s reasoning or assume an FDCPA mens rea requirement that we have 
since rejected.  See Arias v. Gutman, Mintz, Baker & Sonnenfeldt LLP, 875 F.3d at 134. 
 
5 Thus,  Second  Round  cannot  fault  Vangorden  for  “mak[ing]  no  allegation  that  Second 

Round had knowledge, or was otherwise aware,” that her Debt “had allegedly been settled 
with  Synchrony,”  Appellee  Br.  25,  because  the  FDCPA  does  not  require  a  consumer  to 
plead mens rea to state a claim; rather, it allows the debt collector to avoid liability upon its 
proof that the violation was not intentional or that its actions were taken in good faith, see 
Randolph  v.  IMBS,  Inc.,  368  F.3d  726,  728  (7th  Cir.  2004)  (acknowledging  that  “debt 
collector’s false statement is presumptively wrongful” under FDCPA “even if the speaker 
is  ignorant  of  the  truth;  but  a  debt  collector  that  exercises  care  to  avoid  making  false 
statements has a defense under § 1692k(c)”).  Insofar as the parties’ briefs dispute mens rea, 
that issue is properly pursued on remand.  Our task on review of a Rule 12(b)(6) motion 
“is to test, in a streamlined fashion, the formal sufficiency of the plaintiff’s statement of a 
claim for relief without resolving a contest regarding its substantive merits.”  Halebian v. 
Berv, 644 F.3d 122, 130 (2d Cir. 2011) (internal quotation marks omitted). 
 



                                                 14 
17‐2186‐cv                                                                                              
Vangorden v. Second Round, Ltd. P’ship 

Second  Round’s  assertion  that  the  FDCPA  “‘anticipates  that  not  all 
debts can or will be verified’” and that, “‘in the real world, creditors 
and debt collectors make mistakes, and sometimes initiate collection 
activities against persons who do not owe a debt.’”  Appellee Br. 15 
(quoting  Jang  v.  A.M.  Miller  &  Assocs.,  122  F.3d  480,  483  (7th  Cir. 
1997)).  We conclude only that the protection the FDCPA affords debt 
collectors in those circumstances is the affirmative defense stated in 
§ 1692k(c), not an immunity from suit inferred from the dispute notice 
provision of § 1692g.6 

          Accordingly,  we  conclude  that  neither  Second  Round’s 
compliance with § 1692g in allegedly misstating a Debt obligation to 
Vangorden,  nor  Vangorden’s  failure  to  avail  herself  of  §  1692g 
verification procedures, precluded her as a matter of law from stating 
plausible FDCPA claims under § 1692e and § 1692f. 

    IV.   Vangorden’s  Claims  Do  Not  Fail  the  Least  Sophisticated 
          Consumer Standard 

          Second Round argues that even if a consumer who fails to act 
on § 1692g notices could state plausible § 1692e and § 1692f claims, 
Vangorden has not done so here because even the “least sophisticated 
consumer” could not be misled by the June Letter.  The pleadings do 
not support that conclusion. 



6   In  any  event,  Jang  does  not  help  Second  Round  because  it  is  inapposite  on  its  facts.  
Plaintiffs there alleged that defendants mailed dunning letters containing § 1692g notices 
knowing  “that  they  would  never  provide  verification”  for  disputed  debts  because  they 
would simply return those accounts to creditors.  Jang v. A.M. Miller & Assocs., 122 F.3d at 
482.  The Jang court dismissed plaintiff’s false statement claim, reasoning that the collection 
agencies had “technically complied” with the FDCPA because § 1692g does not require 
verification; instead, a debt collector can simply cease collection of a disputed debt.  Id. at 
481.  By contrast, Vangorden’s claims are based on alleged misrepresentations as to her 
debt obligations. 


                                                  15 
17‐2186‐cv                                                                         
Vangorden v. Second Round, Ltd. P’ship 

        “[A]  collection  notice  can  be  misleading  if  it  is  open  to  more 
than  one  reasonable  interpretation,  at  least  one  of  which  is 
inaccurate.”  Avila v. Riexinger & Assocs., LLC, 817 F.3d at 75 (internal 
quotation marks omitted); see Russell v. Equifax A.R.S., 74 F.3d at 35.  
Here,  the  June  Letter’s  only  interpretation  is  misleading;  it  told 
Vangorden that she had an outstanding debt obligation.  In fact, that 
obligation  had  been  settled  some  five  years  earlier.    This  court  has 
held that even a partial misstatement of a consumer’s debt obligation 
can be misleading under the FDCPA.  See Avila v. Riexinger & Assocs., 
LLC, 817 F.3d at 76 (observing that accurate statement of balance due, 
“without notice that the amount is already increasing due to accruing 
interest  or  other  charges,  can  mislead  the  least  sophisticated 
consumer into believing that payment of the amount stated will clear 
her account”).  The conclusion applies with even more force where a 
collection notice does more than misstate the extent of a consumer’s 
debt obligation; it misstates the very existence of such an obligation. 

        Nor  is  such  a  misrepresentation  rendered  less  false  or 
misleading by the fact that the debt had existed at one time, but had 
been  settled  by  the  consumer.    As  Vangorden  persuasively  argues, 
upon  receipt  of  a  debt  collection  letter  misstating  a  debt  obligation 
and  requesting  payment,  a  consumer—and,  particularly,  a  least 
sophisticated  consumer—might  question  whether  she  had  indeed 
satisfied  the  debt  and  make  payment  anew  “out  of  fear  and 
confusion.”    Appellant  Br.  8;  see  Russell  v.  Absolute  Collection  Servs., 
Inc., 763 F.3d at 395 (observing that “hypothetical least sophisticated 
consumer” would interpret statement that account was outstanding 
“to mean that the debt remains legally due and owing[,] . . . [despite 
plaintiff  having]  fully  paid  her  debt”;  thus,  because  statement  that 
debt “‘has not been satisfied’ is false on its face and misrepresents the 
character, amount, and legal status of the debt,” plaintiff states valid 


                                          16 
17‐2186‐cv                                                                      
Vangorden v. Second Round, Ltd. P’ship 

FDCPA  claim  (some  internal  quotation  marks  and  alterations 
omitted)). 

        Section 1692g notice that the consumer could dispute the debt, 
thereby  triggering  verification  obligations  for  the  debt  collector, 
warrants  no  different  conclusion  because,  at  the  same  time  that 
Second  Round  gave  Vangorden  such  notice,  it  also  told  her  that  it 
“may report information about your account to credit bureaus,” and 
that  such  “information  may  already  appear  on  your  credit  report.”  
Compl. Ex. B (emphasis added).  A least sophisticated consumer who 
was so advised might understand her right to dispute the misstated 
debt but, nevertheless, pay the debt out of fear that there was already 
an  adverse  effect  on  her  credit  that  would  continue  as  long  as  the 
obligation remained outstanding.  A § 1692g notice hardly mitigates 
a  debt  misrepresentation  when  it  sends  this  sort  of  “contradictory 
message”  to  the  consumer.    Russell  v.  Equifax  A.R.S.,  74  F.3d  at  34 
(holding  that  least  sophisticated  consumer  could  be  misled  by 
communication  that  provided  §  1692g  debt  dispute  notice,  but  also 
advised consumer that if he did not dispute claim but, rather, paid it 
within 10 days, agency would not post collection to his credit file). 

        In urging otherwise, Second Round argues that its own intent 
bears on how a least sophisticated consumer would understand the 
June  Letter.    Second  Round  fails  to  demonstrate  how  Vangorden 
would have understood that its attempt to collect the Debt here was 
in good faith.  Cf. Hart v. FCI Lender Servs., Inc., 797 F.3d 219, 226 (2d 
Cir. 2015) (observing that court was “hard put” to understand how 
consumer would  understand debt  collector’s  professed  purpose  for 
sending letter at issue).  No matter.  As we have already explained, 
supra at 14–15, Second Round’s intent is relevant not on a motion to 
dismiss, but only as an affirmative defense. 



                                          17 
17‐2186‐cv                                                                      
Vangorden v. Second Round, Ltd. P’ship 

        Thus,  notwithstanding  the  June  Letter’s  inclusion  of  §  1692g 
notice, we conclude that the letter could mislead a least sophisticated 
consumer about the misstated Debt obligation.  We, therefore, adhere 
to our conclusion that Vangorden has pleaded plausible § 1692e and 
§ 1692f claims, which should not have been dismissed. 

                                   CONCLUSION 

        To summarize, we conclude as follows: 

      1.    Where, as here, a debt collector misreports a debt obligation 
  to  a  consumer  that  she  no  longer  owes,  and  requests  payment  on 
  that  debt,  the  consumer  plausibly  alleges  violations  of  15  U.S.C. 
  § 1692e and § 1692f, notwithstanding the fact that the debt collector 
  advised the consumer of her right to dispute the debt as required by 
  id. § 1692g, and that the consumer did not exercise that right.     

      2.    Inclusion of 15 U.S.C. § 1692g notice here does not prevent 
  plaintiff  from  plausibly  pleading  that,  on  a  least  sophisticated 
  consumer  standard,  defendant’s  debt  communication  was 
  misleading and unfair under id. § 1692e and § 1692f.   

      3.    Because the FDCPA is a strict liability statute, a consumer is 
  not  required  to  plead  mens  rea  to  state  plausible  FDCPA  claims.    
  Rather,  a  debt  collector’s  intent  is  relevant  as  an  element  of  the 
  affirmative defense afforded by 15 U.S.C. § 1692k(c). 

        Accordingly,  we  VACATE  the  judgment  of  the  district  court 
dismissing plaintiff’s FDCPA complaint, and we REMAND the case 
to  the  district  court  for  further  proceedings  consistent  with  this 
opinion. 




                                          18